[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Order As to Fees  Costs
This court, having heard the parties and reviewed the file, including a reading of the transcripts for the court dates in question, concludes:
1. that the defendant was guilty of contempt as found by the court;
2. that the defendant by her own actions and tactics unduly prolonged and escalated a minor court matter into an appeal;
3. that there was no merit to the defendant's position; the appeal was dismissed by the Appellate Court.
Therefore, the following fees and costs are awarded to the plaintiff, based on the itemization recited in the plaintiffs affidavit filed March 6, 2000:
A. The 31.6 hours of legal work performed by attorney — associates, but at the rate of $150.00 per hour.
B. The paralegal charges for 10.6 hours.
C. Expenses in the amount of $1,371.07.
The reduction effected in section A above is premised on the court's conclusion that this legal activity was neither novel nor complex. In such circumstances as these, a defendant should not be charged for the higher rate per hour claimed. In brief, not all legal work is necessarily worth what a particular lawyer charges per hour.
Anthony V. DeMayo, J.T.R. CT Page 3067